Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it appears the interrelation of the essential elements of the intended invention that function simultaneously or are directly functionally related, or the essential elements or the essential structural cooperative relationships of the elements are omitted in the claim language, where such omission amounts to a gap between the claimed elements (see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976), In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976), In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968), Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965), and Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965)). In particular, the relative arrangement, i.e. juxtaposition, of the first and last predetermined axes is not clear to the rest of the apparatus, particularly to the light guide plate or an optical axis, in the limitation "an array of optical microstructures, each of which includes a plurality of elongate light-transmissive layer, which include a topmost layer extending in a first predetermined axis, a bottommost layer extending in a last predetermined axis which turns about a center axis perpendicular to said topmost layer by a predetermined included angle".
Furthermore, under a similar analysis, it is not explicitly clear what is intended by "a plurality of in-between layers […] are sequentially turned about the center axis by an incremental degree toward the last predetermined axis". In particular, it is not clear if the in-between layers are in between top and bottom most layers of a single micro structure or this limitation is intended to describe the array of microstructures comprising the layers sequentially turned around between top and bottom most layers. 
Additionally, claim 1 lacks the proper antecedence for "the light beam emitting from said bottom layer".
Claims are examined as they are best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOSH (US 7672549) in view of PARKER (US 8322905) and KLOEPPEL (US 9910211).
Regarding claim 1, GOSH discloses a light-modulating device (see 12 FIG. 4) adapted to be disposed on a solar concentrator (part of 10' FIG. 4) which includes a light-guide plate (22 FIG. 4) having a central area with a central axis, a photovoltaic chip module (col. 1 line 23-37) disposed in the central area, and a plurality of annular optical elements (see 28 FIG. 4) which are concentrically disposed on the light-guide plate about the central axis and each of which has a reflective surface to reflect incident light toward the light-guide plate, the light-modulating device being in a circular shape and having a center in line with the central axis of the light-guide plate, and comprising: a plurality of modulating sectors (shown but not labeled in FIG. 4), such that an incident light beam passing through a topmost layer in an incident route is modulated to permit a resulting light beam emitting from said bottommost layer to impinge upon a corresponding one of the annular optical elements along an impinging route different from the incident route (operationally evident of the structure).
GOSH does not explicitly show the reflective surfaces being parabolic, and each of the modulating sectors including an array of optical microstructures, each of which includes a plurality of elongate light-transmissive layers, which include a topmost layer extending in a first predetermined axis, a bottommost layer extending in a last predetermined axis which turns about a center axis perpendicular to said topmost layer by a predetermined included angle, such that a plurality of in-between layers which are disposed between said topmost and bottommost layers, and which are sequentially turned about the center axis by an incremental degree toward the last predetermined axis so as to permit a corresponding one of said optical microstructures to modulate the incident light beam.
PARKER (see FIG.s 1-53) teaches a plurality of modulating sectors (see FIG. 18) on a light guide plate, each including an array of optical microstructures (5 FIG. 18), each of which includes a plurality of elongate light-transmissive layers (shown in FIG.s 5a-5n), which include a topmost layer extending in a first predetermined axis, a bottommost layer extending in a last predetermined axis which turns about a center axis perpendicular to said topmost layer by a predetermined included angle (structurally evident), such that a plurality of in-between layers which are disposed between said topmost and bottommost layers, and which are sequentially turned about the center axis by an incremental degree toward the last predetermined axis (evident of FIG. 18) so as to permit a corresponding one of said optical microstructures to modulate the incident light beam (operationally required).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate optical microstructures making up the modulating sectors, such as taught by PARKER, with the light modulating device of GOSH in order to enhance the light coupling efficiency. 
Furthermore, use of different arrangements of optical layers to form light modulating microstructures in a light guide is common practice in the state of illumination art (such as evidenced by KLOEPPEL FIG.s 3-15), one of ordinary skills in the art before the claimed invention was effectively filed would be motivated to make this modification in accordance to a preferred application of the assembly. 
Regarding the reflective surfaces being parabolic being parabolic, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a known and workable shape, such as parabolic, for the reflective surface in order to achieve an optimal light coupling efficiency in accordance to a preferred arrangement of the assembly. 
Regarding claim 2, the combination of prior art above further teaches the impinging route is substantially tangential to the corresponding one of the annular optical elements (see GOSH FIG. 4).
Regarding claim 3, the combination of prior art above further teaches the first predetermined axes of said topmost layers of said optical microstructures of said modulating sectors are oriented to be parallel to each other (see PARKER FIG.s 5a-5n).
Regarding claim 4, the combination of prior art above further teaches the last predetermined axis of said bottommost layer of each of said optical microstructures of said modulating sectors is oriented in a substantially radial direction (see PARKER FIG. 18).
Regarding claim 5, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired shape for the microstructures, such that each of said optical microstructures have a height along the center axis, each of said elongate light-transmissive layers of each of said optical microstructures has a width, and a ratio of the height to the width is greater than 20, in order to achieve an optimal light coupling efficiency in accordance to a preferred application of the assembly.
Regarding claim 6, PARKER further teaches said optical microstructures have a refractive index different than the light guide (see col. 10 line 40-46).
Therefore, absent persuasive evidence that the claimed value is significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired material, such that said optical microstructures have a refractive index greater than 1.4, in order to achieve a desired light guiding by the layers.
Regarding claim 7, absent persuasive evidence that the claimed material is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a desired material, such as polymethyl methacrylate, to make said optical microstructures from, in order to achieve a desired operational modularity and structural integrity. 
Regarding claim 8, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that, when making the microstructures in accordance to a preferred structural arrangement, to utilize a known retaining member in order to fix the microstructures of said modulating sectors in positions, in accordance to a preferred structural modularity of the assembly.
Regarding claim 9, KLOEPPEL further teaches a retaining member (see 306 FIG. 2A) has an array of elongate apertures (shown but not labeled in FIG. 2A) for retaining said optical microstructures (on plate 226 FIG.s 2A and 3) of said modulating sectors, respectively.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a retaining member with apertures, such as taught by KLOEPPEL, with the assembly of GOSH in view of PARKER in order to improve the structural integrity of the assembly. 
Regarding claim 10, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a commonly known and workable material, such as an optical clear adhesive, to make the retaining member in accordance to a preferred structural integrity and ease of assembly for the light modulating device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TENG (US 9575298), PELLETIER (US 2016/0133771), IRGANG (US 10464472), MORGAN (US 7873257).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875